Citation Nr: 0033870	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-13 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for jungle rot of the feet, 
on a direct basis and as secondary to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from September 1971 to 
September 1974.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In addition, during his hearing before the Board in April 
2000, the veteran indicated that he was treated during 
service at Fort Belvoir for jungle rot of the feet, but that 
these records were not of record.  Also, he related that 
post-service, he was treated for jungle rot of the feet at 
the Northhampton, Massachusetts VA facility from 
approximately 1974 to 1977, and thereafter at the Tampa, 
Florida Regional VA hospital from 1980 to the current time.  
The veteran and his representative assert that these records 
will assist in substantiating the veteran's claim.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Moreover, upon review of the medical evidence, the Board 
notes that a January 1998 VA skin examination resulted in a 
diagnosis of plantar dermatitis.  The examiner concluded that 
the plantar dermatitis most likely represented "a severe 
jungle rot type of dermatitis."  However, the examiner did 
not specifically opine as to whether this current foot 
disability was related to the veteran's service.  

Accordingly, this matter is remanded for the following 
actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
evidence that provides a relationship 
between any current foot disorder, to 
include jungle rot, and his period of 
active military service, as well as 
postservice medical and nonmedical 
indications of jungle rot that can be 
independently observed or verified.  
Based on his response, the RO should 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The RO should make another attempt to 
secure the veteran's service medical 
records, to include any located at Fort 
Belvoir, Virginia.  All attempts to 
secure these records must be documented 
in the claims file, and any records 
received that are not already of record, 
should be associated therein.  The RO is 
reminded that the efforts to obtain these 
records should continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  If, after 
making reasonable efforts to obtain 
additional service medical records, the 
RO is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

3.  The RO should obtain and associate 
with the claims file all pertinent VA 
medical records which are not already of 
record, to include treatment at the 
Northhampton, Massachusetts VA facility 
from approximately 1974 to 1977, and from 
the Tampa, Florida Regional VA hospital 
from 1980 to the current time.  All 
attempts to secure these records must be 
documented in the claims file.  The RO is 
reminded that the efforts to obtain these 
records should continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  If, after 
making reasonable efforts to obtain 
additional service medical records, the 
RO is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

4.  The RO should contact the examiners 
that conducted the VA examinations in 
January 1998, and request an opinion as 
to the etiology of any current chronic 
skin disorder of the feet, to include 
jungle rot, found.  The claims file must 
be made available to and reviewed by the 
examiners prior to the requested study 
and the report should reflect that such a 
review was made.  If a chronic skin 
disorder of the feet is diagnosed, the 
examiners should specifically comment 
upon whether the chronic skin disorder of 
the feet is related to the veteran's 
period of active military duty.  A 
complete rationale for any opinion 
expressed should be included in the 
reports.  The reports should be typed.

5.  If an examiner that conducted a 
January 1998 VA examination is no longer 
available, the veteran should be provided 
with the appropriate examination to 
determine the etiology of any current 
chronic skin disorder of the feet.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  With 
respect to each disorder diagnosed, the 
examiner should specifically comment upon 
whether the current disorder is related 
to the veteran's period of active 
military duty.  A complete rationale for 
any opinion expressed should be included 
in the report.  The report should be 
typed.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for a scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed, to include the new 
notification requirements and development 
procedures.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative, should be provided 
with a supplemental statement of the 
case.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

